United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 30, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-40916
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DAVID DANIEL SALAZAR,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. G-87-CR-28-ALL
                        --------------------

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of David Daniel Salazar.

United States v. Salazar, No. 03-40916 (5th Cir. Apr. 9, 2004)

(unpublished).    The Supreme Court vacated and remanded for further

consideration in light of United States v. Booker, 125 S. Ct. 738

(2005).   See Salazar v. United States, 125 S. Ct. 1038 (2005).         We

requested and received supplemental letter briefs addressing the

impact of Booker.


*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40916
                                 -2-

     Salazar argues that the district court erred by enhancing his

sentence based upon judge-found facts that were not admitted by him

or proven to a jury beyond a reasonable doubt.     He asserts that

this issue should be reviewed under the harmless error standard

because he raised the substance of this issue both in the district

court and this court.

     While Salazar challenged the factual findings underpinning the

drug quantity determination both in the district court and this

court, he did not raise a Sixth Amendment challenge or make an

objection based upon Booker, Blakely v. Washington, 542 U.S. 296

(2004), or Apprendi v. New Jersey, 530 U.S. 466 (2000).          His

objections were not sufficient to preserve this issue for review.

See United States v. Mares, 402 F.3d 511, 516-17 & n.2, 520 (5th

Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct. 43 (2005).   The

earliest that Salazar could have raised this issue was in his

petition for certiorari to the Supreme Court. We will not consider

a Booker-related challenge raised for the first time in a petition

for certiorari absent extraordinary circumstances.   United States

v. Taylor, 409 F.3d 675, 676 (5th Cir. 2005).

     Salazar identifies “no evidence in the record suggesting that

the district court would have imposed a lesser sentence under an

advisory guidelines system.”   Id. at 677; see also Mares, 402 F.3d

at 521-22.   Accordingly, Salazar has not shown that his sentence

was plainly erroneous.    See Taylor, 409 F.3d at 677.     Because

Salazar has not demonstrated plain error, “it is obvious that the
                               No. 03-40916
                                    -3-

much more    demanding   standard   for   extraordinary      circumstances,

warranting review of an issue raised for the first time in a

petition for certiorari, cannot be satisfied.”            Id.

     Because   nothing   in   the   Supreme     Court’s    Booker   decision

requires us to change our prior affirmance in this case, we

reinstate    our   judgment   affirming       Salazar’s   convictions   and

sentences.

     AFFIRMED.